 

 

sun _---Emm
IN THE UNITED STATES DISTRICT COURT:“:_LQ;:E€J _____,_,..P£CENEJ

FOR THE DISTRICT OF MARYLAND

=r~ 553 ‘i_' 0 2018
R. ALEXANDER AcosTA, , M._.¢,M m
Secretary of Labor, =l' °h§§§ii§£§mmmu
m
Plaimiff, s
V. " Civil Action No.: RDB-15-3315
CHIMES DISTRICT OF ‘*
COLUMBIA, INC., et dl.,
' ’§‘
Defendants.
=\L >€' =l° ’¢~ =€' =€' =P =l' #' 31' =5‘ =’r 3¥‘
MEMORANDUM OPINION

 

The United States Secretary of Labor (“the Secretax‘y"’)1 brought a ten-count
Amended Complaint against Chimes D.C., Inc. Health 85 Welfare Plan (the “Plan”) and
its alleged fiduciaries and Service providers, including Defendants Chimes District of
Columbia, Inc. (“Chimes DC”); Chimes International, Ltd. (“Chimes International”);
FCE Benefit Administrators, Inc. (“FCE”); Gary Beckman (“Beckman”); Stephen Porter
(“Porter”); Martin Lampner (“Lampner”); Albert Bussone (“Bussone”); Benefits
Consulting Group (“BCG”); ]effrey Ramsey (“Ramsey”); and Marilyn Ward (“Ward”),

alleging violations of the Employee Retirement Income Security Act of 1974 (“ERISA”),

 

1 The Complaint was initially brought by former Secretary of Labor, Thomas E. Perez, who Was

then replaced with former Acting Secretary Edward C. Hugler. The docket has now been updated to
name the current Secretary of Labor, R. Alexander Acosta as Pla_intiff. The substitution was approved
on ]une 6, 2018 (ECF No. 361).

DF.FU'(\'

 

 

 

as amended, 29 U.S.C. §§ 1001, et seq. (First Am. Compl., p. 1-2, ECF No. 102.) The

Secretary alleges that the Defendants charged the Plan excessive fees for services and '
engaged in prohibited transactions by receiving commissions, kickbacks, and
inappropriate reimbursements.

Currently pending before this Court are five motions, including the instant
Secretary of Labor’s Motion for Partial Summary judgment Against Defendants Chimes
District of Colurnbia, Inc., Chimes International, Ltd., Martin Lampner, and Albert
Bussone (ECF No. 341), Cross-Motion for Summary ]udgment of Defendants Martin
Lampner and Albert Bussone (ECF No. 371), and Chimes Defendants’2 Cross-Motion
for Summary ]udgment (ECF No. 375).3 By his motion, the Secretary seeks partial
summary judgment establishing that the Chimes Defendants were fiduciaries, and they

are jointly and severally liable for breaching certain fiduciary duties and committing

 

2 Herein, references to the “Chimes Defendants” refers to Chimes DC, Chimes International,
Lampner, Bussone, and the Plan, collectively. Note that in some of the memorandums filed related to
the instant motions, there are references to the Chimes Defendants that do not include Lampner and
Bussone but only the Chimes entities. (See, e.g., ECF No. 375-1 at 1.)

3 The following two Motions remain pending before this Court: Secretary’s Motion for Partial
Summary _]udgment Against Defendants FCE Benefit Administrators, Inc., Stephen Porter and Gary
Beckman (ECF No. 339); and FCE Benefit Adrninistrators, Inc., Gary Beckman, and Stephen Porter’s
Cross-Motion for Partial Summary ]udgment Against Plaintiff, R. Alexander Acosta, Secretary of Labor
(ECF No. 362). This Court’s rulings on these motions shall be forthcoming in due course. The Moving
Defendants’ _]oint Cross-Motion for Partial Summary ]udgment (ECF No.‘ 372) was GRANTED on
November 21, 2018 (ECF No. 453); the Motion for Surnmary ]udgment on Behalf of Non-Fiduciary
Defendants/Counter-Claimants, Bencfits Consulting Group and ]effrey Ramsey (ECF No. 365) was
GRANTED on Novernber 29, 2018 (ECF No. 457); and on December 3, 2018, Secretary of Labor’s
Motion for Partial Summary Judgment Against Defendant Marilyn Ward (ECF No. 342) was
GRANTED IN PART and DENIED IN PART (ECF No. 463), and Defendant Marilyn Ward’s Motion
for Partial Surnmary ]udgment (ECF No. 369) was GRANTED IN PART and DENIED IN PART
(ECF No. 463).

 

 

 

prohibited transactions. By their cross-motions, the Chimes Defendants seek summary
judgment in their favor on all Counts asserted against them. This Court has reviewed
the parties’ submissions and heard arguments of counsel at a motions hearing held
November 13, 2018. For the reasons stated herein, the Secretary of Labor’s Motion for
Partial Summary ]udgment Against Defendants Chimes District of Columbia, Inc.,
Chimes International, Ltd., Martin Lampner, and Albert Bussone (ECF No. 341) is
GRANTED IN PART and DENIED IN PART; Cross-Motion for Summary ]udgment
of Defendants Martin Lampner and Albert Bussone (ECF No. 371) is GRANTED; and
Chimes Defendants’ Cross-Motion for Summary ]udgment (ECF No. 375) is DENIED.

Accordingly, this Court holds that although Chimes DC is a Plan Administrator
and named fiduciary, and Chimes International is a Plan Administrator, there are
material factual disputes that prevent judgment as a matter of law that they are dej€zcto
fiduciaries This Court holds that Martin Lampner and Albert Bussone are not dej‘hcto
fiduciaries, and they cannot be found liable as non-fiduciaries, so judgment shall be
granted in their favor on all Counts asserted against them. The remaining issues related
to fiduciary breaches and prohibited transactions shall proceed to trial for resolution.

BACKGROUND
The factual background and procedural history of this case has previously been

set forth in this Court’s Memorandum Opinion ofNovember 21, 2018 (ECF No. 452).

 

 

The following pertains specifically to the instant motions related to Chimes DC, Chimes

International, Lampner, and Bussone (“the Chimes Defendants”).

Factual Background Relevant to Chimes Defendants

Chimes DC is a non-profit corporation that employs individuals with disabilities
to perform janitorial and custodial work on government contracts awarded to Chimes
DC. (ECF No. 102 at jj 10.) Chimes DC established the Plan “to provide a package of
medical, prescription, life insurance, accidental death and dismemberment, disability,
and unemployment benefits” to its employees (Id. at jj 2.) The Plan is an employee
benefit plan as defined by ERISA, and Chimes DC, as Plan Administrator, is anamed
fiduciary. (Id. at jjjj10, 21.) Defendant Chimes International is the parent company of
Chimes DC and the Chimes Foundation, “a fundraising arm of Chimes International
and its subsidiaries.” (Id. at jj 11.)

Defendant Bussone was Vice President of Chimes DC and Chief Operating
Officer and Executive Vice President of Chimes International from at least 2008 until
his retirement in December 2014. (Id. at jj 12.) He was also Chief Development Officer
and Vice President of Chimes DC and Chimes International from February 2012 until
December 2014. (Id.)

Defendant Lampner was Executive Vice President of Chimes DC and Chimes

International from at least 2008 until july 2010, and from ]uly 2010 to the present,d' he

 

4 Apparently, now retired as of june 11, 2018. (ECF No. 371-1 at 1.)

 

 

has been President of Chimes DC and Chimes International. (Id. at jj 13.) Lampner was

also the Chief Financial Officer of Chimes DC and Chimes International from at least
2008 until january 2011, and from january 2011 to the present, he has been Chief
Executive Officer of Chimes DC and Chimes International. (Id.)

Since the inception of the Plan in 1995, Chimes DC appointed FCE Benefits
Administrator, Inc. (“FCE”) to serve as the Plan’s third-party administrator (“TPA”),5
responsible for claims, eligibility, membership, premium, and pharmacy administration
for the Plan. (E-CF No. 341-1 at 7.) In 2002 and 2004, an Amended Adoption Agreement
provided a fee schedule setting out a tiered fee rate that FCE was authorized to collect
from the Plan for its services. (Id. at 8-9.) Under the tiered fee schedule, FCE’s fees
fluctuated depending on the level of Plan contributions from Chimes DC and the
number of participants in the Plan. (Id.) The 2004 amendment included an additional
disclosure allowing for FCE to collect commissions and/ or administrative fees from
third party insurance companies and benefit providers for services provided by FCE to
the Plan. (Id. at 10.)

When FCE was retained as Chimes DC’s TPA, Ward was appointed as the Plan’s

trustee. (Id. at 13.) Ward had worked for FCE as its Chief Financial Officer for a few

 

5 Prior to the creation of the Plan, Chimes DC had a predecessor health and welfare plan that was
administered by a TPA called The Boon Group. (ECF No. 375-1 at 11.) The Boon Group was not
selected as TPA for the Plan for multiple reasons, including that it did not offer stop loss insurance. (Id.
ar 11-14.) .

 

 

months in 1991. (Id. at 11.) In 1992, she became a trustee for several FCE-administered
ERISA plans. (Id.) Ward and her employees shared office space, facilities, and computer
systems with FCE, for which she paid fees to FCE. (Id. at '12-13.) FCE developed a
proprietary software-the Trust Accounting System (“TAS”)-to coordinate its claims
and eligibility administration functions, but the software was not capable of calculating
FCE’s administrative expenses under the tiered fee schedule, (ECF No. 341-1 at 16.)
Consequently, Ward performed a manual calculation to determine a blended fee rate.
(Id.)

Shortly after the 2004 agreement went into effect, Bussone arranged through PCE
and Ward to have the Plan reimburse Chimes DC for a portion of Karen Holcomb’S
(“Holcornb”) salary and benefits. (Id. at 11.)6 Holcomb was a Chimes DC employee
whose primary role was to work with the disabled employees7 and provide human
resources services as well as explaining the Plan to participants and helping with the
annual open enrollment process. (Id.)

Chimes DC’s board and executives conducted an annual review of the Plan with
FCE and BCG that included the reasonableness of the costs and fees charged to the Plan

as well as making a determination whether changes in benefits and/ or rates should be

 

6 Chimes Defendants state that Chimes DC was reimbursed for Holcomb’s time spent on Plan~
related work fromjanuary 1, 2008 through April 1, 2013. (ECF No. 375-1 at 19.]
7 The majority of the workforce is disabled and includes persons with autism and other

intellectual disabilities (ECF No. 341-1 at 3.)

 

 

 

made for the upcoming year. `(ECF No. 375-1 at 20-22.) As part of Chimes DC’s
ongoing efforts to control the Plan’s costs, Bussone negotiated with FCE to reduce its
fee by one-third for each of the next two years (january 2006 through December 2007),
and with BCG to reduce its annual fees by 20% each year for the same two-year period.
(Id. at 25.) Chimes DC also secured a promise from FCE and BCG to freeze their fees
at the 2005 level through 2014. (Id. a 26-28.)

As a non-profit engaged in fund-raising, Chimes DC and other Chimes entities
amended their bylaws in 2005 to adopt a Conflict of Interest Policy, which required that
Chimes DC have at least four independent directors who had no conflicts and were not
affiliated with any vendors or clients. (Id. at 31-32.) These independent directors formed
a Governance Committee that was responsible for approving all contractual
arrangements between _Chimes companies and vendors identified as having possible
conflicts of interest. (Id.) Some vendors make contributions to the Chimes Foundation,
and some do not; FCE and BGE were among the vendors who made contributions to
the Chimes Foundation. (Id. at 34, 36.) Between 2007 and 2014, FCE contributed
$476,7 50 to the Chimes Foundation, and BCG contributed $292,500. (ECF No. 341-1
at 19.) Bussone and Lampner were actively involved in soliciting these contributions for

the Chimes Foundation. (Id.)

II. Procedural History

The Secretary filed a Complaint (ECF No. 1) against all Defendants but Ward on

October 20, 2015. The Complaint was amended on june 7, 2016, adding Ward as a

Defendant. (ECF No. 102.) The First Arnended Complaint (ECF No. 102) alleged the

following counts against the Chimes Defendants:

Count I - Excessive Plan Expenses (alleged against the Chimes
Defendants, the FCE Defendants, and the BCG Defendants)8

Count ll ~ Chimes Defendants’ Receipt of Benefits in Connection with
Plan’s Retention of FCE (alleged against the Chimes Defendants and the
FCE Defendants)

Count III - Chimes Defendants’ Receipt of Payments and Discounts from
BCG and Ramsey in Connection with Plan’s Retention of BCG (alleged
against the Chimes Defendants and the BCG Defendants)

Count IV - FCE’s Receipt of Payments from Service Providers (alleged
against the FCE Defendants and the Chimes Defendants)

Count V - Failure to Prudently and Loyally Administer'the Plan (alleged
against the FCE Defendants and Chimes DC as Plan Administrator)

Count VI - Plan’s Reimbursements to Chimes DC for \Work of Its Full-
Time Employee (alleged against Chimes DC, Bussone, and FCE)

Nine motions were filed by Defendants for summary judgment, including partial

summary judgment and cross-motions, five of which remain pending before this Court.

The Moving Defendants’ joint Cross-Motion for Partial Summary judgment (ECF No.

372) was GRANTED on November 21, 2018 (ECF No. 453), precluding the Secretary

 

8 The First Amended Complaint stated it was alleged against A_LL Defendants, but the Secretary
clarified that Ward was mistakenly included under Count I (ECF No. 127 at 12).

 

 

from pursuing claims against the Defendants that relate to a time period more than three

years prior to each of the Defendants’ respective tolling agreements For Chimes
District of Columbia, Inc., Chimes International Ltd., The Chimes DC Health and
Welfare Plan, Martin Lampner, and Albert Bussone, the Secretary is precluded frorn any
relief that arises out of claims concerning information prior to May 23, 2011,9 specifically
including claims concerning essential facts disclosed in the Form 55008 for the years
2007, 2003, and 2009.

On November 29, 2018, the Motion for Summary judgment on Behalf of Non-
Fiduciary Defendants/Counter-Claimants, Benefits Consulting Group and jeffrey
Ramsey (ECF No. 365) was GRANTED (ECF No. 457), resulting in judgment being
entered in favor of the Benefits Consulting Group and jeffrey Ramsey. On December
3, 2018, this Court GRANTED IN PART and DENIED IN PART (ECF NO. 462) the
Secretary of Labor’s Motion for Partial Summary judgment Against Defendant Marilyn
Ward (ECF No. 342) and Defendant Marilyn Ward’s Motion for Partial Summary
judgment (ECF No. 369). This Court held that the Chimes District of Columbia, lnc.
Health and Welfare Plan (the Plan) is an employee welfare benefit plan, as defined under

29 U.S.C. § 1002(1), and governed by the Employee Retirement Income Security Act of

 

9 Based on the contents of Defendants' Form 55005 that were filed annually during the relevant
years at issue, this Court held that the Secretary had actual knowledge of the essential facts of the
allegations in the Complaint. (ECF No. 452 at 15.) On May 23, 2011, the Chimes Defendants entered
into an Agreement and Stipulation with the Secretary that tolled ERlSA’s statute of limitations as of
that date. (ECF No. 452 at 11 n.5.) Therefore, the Secretary is precluded from relief arising out of
claims prior to three years before that date.

 

 

1974 (ERISA), and that Ward is not liable for any alleged transaction that occurred after

her effective resignation date of December 13, 2013. (ECF No. 462.) A bench trial is_
scheduled to commence on january 7, 2019.

By his instant motion, the Secretary seeks partial summary judgment establishing
as a matter of law that Chimes DC is the Plan Administrator and a fiduciary; Chimes
International, Lampner, and Bussone are de facto fiduciaries; the Chimes Defendants
engaged in prohibited transactions by hiring and retaining FCE and BCG, by causing
the Plan to reimburse Chimes DC for Karen Holcomb’s salary and benefits, and by
accepting monetary gifts from FCE and BCG; the Chimes Defendants breached their
duties of loyalty and prudence by allowing FCE to engage in prohibited transactions
through the collection of commissions from third parties, and by failing to properly
monitor the service providers’ conduct and fees; Lampner and Bussone were knowing
participants in the fiduciary breaches and prohibited transactions; and the Chimes
Defendants are jointly and severally liable for compensating the Plan in stated amounts.

By their instant cross-motions, the Chimes Defendants seek judgment as a matter
of law in their favor on all Counts asserted against them.

SUMMARY jUDGMENT STANDARD
l Rule 56 of the Federal l{ules of Civil Procedure provides that a court “shall grant
summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

10

 

 

 

56(c). A material fact is' one that “might affect the outcome o_f the suit under the

governing law.” Libertaria,n Party of Va. 'v. ]udd, 718 F.3d 308, 313 (4th Cir. 2013)
(quotingAnderson 'v. Liberty Lobby, [nc., 477 U.S. 242, 248 (1986)). A genuine issue over
a material fact exists “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Anderson, 477 U.S. at 248. When considering a motion for
summary judgment, a judge’s function is limited to determining whether sufficient
evidence exists on a claimed factual dispute to warrant submission ofthe matter for
resolution at trial. Id. at 249. Trial courts in the Fourth Circuit have an “affirmative
obligation . . . to prevent factually unsupported claims and defenses from proceeding to
trial.” Bouc/mt 'U. Ba[t. _Rat)ens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003)
(quoting Dre'wz'tt t). Pmtt, 999 F.Zd 774, 778-79 (4th Cir. 1993)).

In undertaking this inquiry, this Court must consider the facts and all reasonable
inferences in the light most favorable to the nonmoving party. Libertan`an Party of Va., 718
F._"’)d at 312; see also Scotfio. Harrz`s, 550 U.S. 372, 378 (2007). `This Court “must not weigh
evidence or make credibility determinations.” Foster o. Uni'oersity ofMd-Eastern Shore, 787 F.3d
243, 248 (4th Cir. 2015) (citing Mercantz`le Peninsula Bank o. Frencb, 499 F.3d 345, 352 (4th Cir.
2007)); see also jacobs v. ]\j.C. Admz`n. Ojjfice of the Courts, 780 F.3d 562, 569 (4th Cir. 2015)
(explaining that the trial'court may not make credibility determinations at the summary
judgment stage). Indeed, it is the function of the fact-finder to resolve factual disputes, including

issues of witness credibility. See Tolan t). Cotton, 572 U.S. 650, 656-59 (2014].

‘11

 

 

When both parties file motions for summary judgment, as here, this Court applies
the same standard of review to both motions, considering “‘each motion separately on
its own merits to determine whether either of the parties deserves judgment as a matter
of law.’” Deyfenders of lWldlife 'o. Nortla Carolimz Dept. omensp., 762 F.3d 374, 392 (4th
Cir. 2014) (quoting Bacon o City ofRz`c/omoncl, Va., 475 F.Jd 633, 638 (4th Cir. 2007)).
“[B]y the filing of a motion [for summary judgment,] a party concedes that no issue of
fact exists under the theory he is advancing, but he does not thereby so concede that no
issues remain in the event his adversary’s theory is adopted.” Brown t). Perez, 835 F.3d
1223, 1230 n.3 (10th Cir. 2016) (citation omitted); see also .S`/:)erwoocl t). Wos/Jington Post,
871 17.2¢{ 1144, 1148 n.4 (D.C. Cir. 1989) (“[N]either party waives the right to a full trial
on the merits by filing its own motion.”). “However, when cross-motions for summary
judgment demonstrate a basic agreement concerning what legal theories and material
facts are dispositive, they “‘may be probative of the non-existence of a factual dispute.”
Syncmcle Canada Ltcl. 'z). Hz`g/aland Comultz`ng Group, Inc., 916 F. Supp. 2d 620 (D. Md.
2013) (quoting Shook 'o. Unitecl Sta:te$, 713 F.2d 662, 665 (11th Cir. 1983)); G€Orgz`a .S`tate
Conference ofNA/l CP 'o. Fayette County Bcl. ofComm’rs, 775 F.3d 1336, 1345 (11th Cir.

2015).

12

 

 

 

DISCUSSION
Fiduciary Status
A plan must be established by written instrument, which provides for “one or
more named fiduciaries who jointly or severally shall'have authority to control and
manage the operation and administration of the plan.” 29 U.S.C. § 1102. A “fiduciary”
is defined in ERISA with reference to the functions performed:
a person is a fiduciary with respect to a plan to the extent (i)
he exercises any discretionary authority or discretionary
control respecting management of such plan or exercises any
authority or control respecting management or disposition
of its assets, (ii) he renders investment advice for a fee or other
compensation, direct or indirect, with respect to any moneys
_or other property of such plan, or has any authority or
responsibility to do so, or (iii) he has any discretionary

authority or discretionary responsibility in the
administration of such plan.

29 U.S.C. § 1002(21)(A). An ERISA fiduciary differs from a traditional trustee, because
a fiduciary may take actions to the disadvantage of the beneficiaries when acting in
another capacity-referred to by the United States Supreme Court as wearing a different
hat. Pegram o. Herclrich, 530 U.S. 211, 225-26 (2000). Fiduciary status is determined in
functional terms, so administrators or managers or advisers are only'fiduciaries to the
extent that they were performing a fiduciary function when taking an action adversely
affecting the plan, i.e., they were wearing their fiduciary hat at the time. Icl.

“[A]n individual or entity can still be found liable as a ‘de facto’ fiduciary if it

lacks formal power to control or manage a plan yet exercises informally the requisite

13

 

 

‘discretionary control’ over plan management and administration.” Moon o. B WX Tec/as.,
Inc., 577 F. App’x 224, 229 (4th Cir. 2014) (quoting Wrig/:'t '0. Or. Metczllurgz'cal Corp.,
360 F.3d 1090, 1101-02 (9th Cir. 2004)). Whether a defendant is a fiduciary under ERISA
is a mixed question of law and fact. See Reicl:) o. Lancaster, 55 F.3d 1034, 1044 (5th Cir.
1995).

In this case, the Secretary contends that Chimes DC is the Plan Administrator,
the named fiduciary of the Plan, and a de facto fiduciary of l the Plan; Chimes
International is the Plan lkdministrator and a defocto fiduciary of the Plan; and Lampner
and Bussone are clefacto fiduciaries of the Plan. (ECF No. 341 at 2.) JLampner and
Bussone assert that they exercised no authority or control with respect to any matter
that concerned the Plan and, therefore, were not fiduciaries. (ECF No. 371-1 at 3.)
Chimes DC concedes that it is a named fiduciary (Answer, ECF No. 162 at jj 10), but
contends that it delegated its fiduciary duties to FCE (ECF No. 375-1 at 39).' Chimes
International denies that it is a fiduciary (Answer, ECF No. 159 at jjjj 1, 9), and contends
that the Chimes entities delegated all fiduciary duties to FCE (ECF no. 375-1 at 39).
Each shall be addressed in turn. 7

A. Lampner 8c Bussone

“Corporate officers and directors . . . do not become fiduciaries solely by virtue
of their corporate position, even if the corporation is a fiduciary, ‘unless it can be shown

that they have individual discretionary roles as to plan administration.”’ 172 re Mutual

14

 

 

Funcl[m). Litt'g., 403 F. Supp. 2d 434, 447 (D. Md. 2005) (quoting Confer 'o. Custom Eng’g
Co., 952 F.2d 34, 37 (3d Cir. 1991)). Lampner and Bussone assert that from February
2005 through to their respective retirements, Chimes’ Governance Committee made all
the decisions related to contracts with potentially conflicted vendors, such as FCE and
BCG, so the Secretary cannot establish that they had the requisite discretionary control.
(ECF no. 371-1 at 5.)

The Secretary contends that Bussone and Lampner had decision-making
authority in the management and administration of the Plan, specifically in their roles
related to the selection and retention of FCE and BCG, as demonstrated by their exercise
of defacto control over the Governance Committee’s decision-making process. (ECF
No. 388 at 8-9.) According to the Secretary, meeting minutes demonstrate that the
Governance Committee did not conduct its own investigation or retain its own experts
to research Plan-related matters but relied on recommendations of Bussone and
Lampner. (Itl. at 9 (referencing ECF No. 343-12 and 343-17).) The Secretary does not
dispute that the Governance Committee had responsibility for reviewing and approving
transactions involving conflicts of interest but contends that it operated only within the
narrow compass of “tax purposes.” (ECF No. 388 at 2, 6, 10.) The Secretary also points
to Bussone’s negotiation of terms and signing the Amended Adoption Agreement as a
Chimes DC board member in 2004 (ECF No. 388 at 4-5), but that is outside the relevant

time period of this case.

15

 

The parties do not dispute the relevant facts, but they characterize those facts
differently. As such, this issue is ripe for decision in the summary judgment context.
See McDougall 'v. Pioneer Ranc/a Ltd. P’sbz`p, 494 F.3d 571, 575-76 (7th Cir. 2007). In this
instance, the plain language of the Chimes DC Bylaws required that Chimes DC have a
least four “independent directors” (ECF No. 339-2 at Art. 2 § 2(b)), establish a
Governance Committee comprised of at least four independent directors (icl. at Art. 4 §
1), require the Governance Committee to approve all contractual arrangements where
there were potential conflicts of interest (icl.), and adopt a Conflicts of Interest Policy
(z`cl. at Art. VII § 4). There is no dispute that the Governance Committee was established,
or that neither Bussone nor Lampner served on the Committee, or that FCE and BCG
were conflicted vendors because of their monetary contributions to the Chimes
Foundation. Therefore, the Governance Committee had sole authority over approval
of contracts with FCE and BCG.}° While the evidence of record shows that Bussone
and Lampner were considered experts with regard to the Plan, and they made
recommendations to the Governance Committee to appoint and retain FCE and BCG,

nothing in the record indicates that their influence was so great that they had actual

 

10 The District of Columbia Code permits non-profit companies, such as Chimes DC, to establish

and grant power to board committees, the effect of which is to relieve the individual board members of
those duties. D.C. Code §§ 29-406.01(b), 29.406.12(a).

16

 

 

decision-making power or exercised discretionary authority in making the
appointments11

Accordingly, this Court holds that Bussone and Lampner were not de facto
fiduciaries with regard to the appointments of FCE and BCG. In addition, for reasons
specified infra, there is no evidence on the record that would allow this Court to hold
Bussone and Lampner liable as non-fiduciaries Therefore, they are entitled to judgment
as a matter of law in their favor.

B. Chimes DC 8c Chimes International

ERISA allows a fiduciary to delegate a fiduciary duty.12 29 U.S.C. § 1105(c)(1).
Chimes DC and Chime; International contend that they properly delegated their duties
to the Plan’s service providers. (ECF No. 375-1 at 39 (citing 29 C.F.R. § 2550.408b-
2(a) (1)-(3)).) A delegation of services comply with ERISA if:

(1) Such . . . service is necessary for the establishment or
operation of the lplan;

(2) Such . . . service is furnished under a contract or
arrangement which is reasonable; and

 

n The Secretary also briefly notes, in his opposition to Lampner and Bussone`s motion, that
Bussone assumed fiduciary status by taking discretionary responsibility and authority over the Plan
when he directed Ward to reimburse Chimes DC for Holcomb’s salary and benefits. (ECF No. 388 at
12.) However, when Bussone took these actions, he was acting on behalf of Chimes DC in a financial
management capacity; he was not wearing a “fiduciary hat” when he requested the reimbursement for
Holcomb’s time. 5

12 Noting, however, that the delegation does not remove the fiduciary’s obligations, because a
fiduciary who attempts to delegate a duty to another person or entity may nevertheless be liable for the
breach of that duty if “the named fiduciary would otherwise be liable [for such breach] in accordance
with subsection (a) of this section.” 29 U.S.C. § 1105(€)(2)(13).

17

 

' II.

(3) No more than reasonable compensation is paid for such .
. . service.

29 C.F.R. § 2550.408b-2(a). What is reasonable “depends on the particular facts and
circumstances of each case.” 29 C.FiR § 2550.408c-2(b)(1).

Whether Chimes DC paid reasonable compensation to FCE and BCG is a core
factual dispute of this case. Accordingly, it is unnecessary for this Court to perform
further analysis on this issue. Chimes DC is the Plan Administrator and a named
fiduciary. Whether Chimes DC and Chimes International successfully delegated any of
their fiduciary duties shall be determined at trial. Likewise, any claims related to failure
to monitor must proceed to trial.

Prohibited Transactions

ERISA section 1106 lists prohibited transactions, including in pertinent part:

(a) Transactions between plan and party in interest . . . .

(1) A fiduciary with respect to a plan shall not cause the plan
to engage in a transaction, if he knows or should know that
such transaction constitutes a direct or indirect--

(A) sale or exchange, or leasing, of any property
between the plan and a party in interest;

(B) lending of money or other extension of credit
between the plan and a party in interest;

(C) furnishing of `goods, services, or facilities between
the plan and a party in interest;

(D) transfer to, or use by or for the benefit of a party
in interest, of any assets of the plan; or

18

 

(E) acquisition, on behalf of the plan, of any employer
security or employer real property in violation of
section 1107(a) of this title.

(bj Transactions between plan and fiduciary
A fiduciary with respect to a plan shall not--

(1) deal with the assets of the plan in his own interest
or for his own account,

(2) in his individual or in any other capacity act in any
transaction involving the plan on behalf of a party (or
represent a party) whose interests are adverse to the
interests of the plan or the interests of its participants
or beneficiaries, or

(3) receive any consideration for his own personal
account from any party dealing with such plan in
connection with a transaction involving the assets of
the plan.

29 U.S.C. § 1106. The definition of a “party in interest” includes “any fiduciary” and “a
person providing services to such plan.” 29 U.S.C. § 1002(14)(A), (B). The term “person”
includes an “individual” “corporation” and “association.” 29 U.S.C. § 1002(9).

Section 1108 grants certain exemptions from § 1106’s list of prohibited
transactions. There is no exception to the prohibition on fiduciary self-dealing. See 29
C.F.R. §§ 2550.408b-2(a), 2550.408c-2(a); Nat’l Sec. Systems 'z). Iola, 700 F.3d 65, 94-95 (3d
Cir. 2012).

In this case the Secretary contends that Chimes DC, Chimes International,

Lampner, and Bussone engaged in prohibited transactions by: (1) hiring and retaining

19

 

the PCE and BCG Defendants as service providers; (2) causing Ward to pay Chimes DC
$467,956 as reimbursement for Karen Holcomb’s salary and benefits; and (3) taking
monetary gifts from the FCE and BCG Defendants in the amount of $769,450. (ECF
No. 341 at 2-3.) The Secretary argues that because FCE and BCG were already service
providers to the Plan, they were parties in interest (see 29 U.S.C. § 1002(14)(B)) when
Chimes DC agreed _: to continue retaining them. (ECF No_. 341-1 at 31-32.) Such
transactions constitute a direct or indirect transfer of plan assets unless Defendants can
prove that they were :‘;"reasonable arrangements” involving “services necessary for the
establishment or operation of the plan, if no more than reasonable compensation is paid
therefor.” (Id. (quoting 29 U.S.C. § 1108(b)(2)).) `As identified above, there are material
factual disputes to be resolved regarding whether reasonable compensation was paid to
the.service providers.| As such, summary judgment is not appropriate l

The Secretary also contends that arranging to have Ward reimburse Chimes DC
1 for a portion of a Chimes DC employee’s (Holcomb’s) salary and benefits resulted in an

/

improper transfer of $4_67,956 from the Plan to Chimes DC. (ECF No. 341 at 11, 32.)

`!

The Secretary contends that the reimbursement was self-dealing, a per se prohibited
transaction (ECF No. 386 at 31-32.) The Chimes Defendants respond that the
payments related to Holcomb were reasonable administrative expenses for work that

she performed specifically for the Plan. (ECF No. 375-1 at 57-58.) The Secretary,

however, argues that Chimes DC was already paying BCG for those same administrative

20

 

 

duties. (ECF No. 386 at 32.) As this Court has already held, there are material disputed
facts related to these transactions, such as whether there was a formal arrangement
governing the reimbursement, whether the amounts paid were reasonable, and whether
Holcomb’s services were necessary for the Plan. (ECF No. 462 at 12-13.)

The parties agree that the FCE and BCG Defendants made monetary
contributions to the Chimes Foundation. (ECF No. 341 at 19-20; ECF No. 375-1 at 36.)
Bussone and Lampner were actively involved in soliciting these contributions (ECF
No. 341 at 20; ECF No. 375-1 at 36.) The disagreement arises in the characterization of
the contributions: the Secretary contends that they were “kickbacks,” and the
Defendants contend that they were charitable contributions unrelated to the renewal of
any service provider contracts. There are factual and credibility findings required related
to the relationship between the contributions and the renewals that preclude the
resolution of this issue by summary judgment.

Accordingly, all the prohibited transaction claims shall proceed to trial.

Knowing Participants

The Secretary contends that even as non-fiduciaries, Lampner and Bussone can be
found liable as knowing participants in the failure to monitor and prohibited transaction
claims. (ECF No. 388 at 14-17.) Lampner and Bussone argue that the Secretary is
precluded from asserting this “new” theory of liability at this stage of the proceedings

(ECF No. 371-1 at 31-32.) They also argue that the Court of Appeals for the Fourth

21

 

 

 

Circuit does not recognize a cause of action for non-fiduciary liability for knowingly
participating in a fiduciary’s breach of a fiduciary duty that is not_ also a prohibited
transaction. (Icl. at 32 (citing Gorclon t). CIGNA Co?p., 890 F.3d 463, 476 (4th Cir.- 2018).)
This Court need not reach that argument. Each of the four counts brought against both
Lampner and Bussone includes a prohibited transaction claim, and this Court has ruled
in this case that there is a cause of action to be brought against a non-fiduciary for
knowing participation in a-prohibited transaction (See ECF No. 459 at 12 (holding that
the BCG Defendants, as parties in interest on the receiving end of the transaction, could
potentially be liable (citing Harrz`s Tmst § 8a'oings Bmzlc t). Salomon sz`t/a Barney, Inc.,
530 U.s. 238, 251 (2000)).)

Importantly, however, unlike the BCG Defendants, the record does not show
that Lampner and Bussone received any value from the alleged prohibited transactions
(excessive fees charged by service providers, contributions from service providers to
Chimes Foundation in connection with retention, FCE’s receipt of commissions (ECF
No. 388 at 16)).13 The Harrz's Court extended ERISA liability limited to “appropriate
equitable relief” by analogy to the common law of trusts. 530 U.S. at 250. The Court
explained:

It also bears emphasis that the common law of trusts sets
limits on restitution actions against defendants other than the

 

13 This Court notes that Count Vl, which was brought against Bussone but not Lampner, also

alleges no personal benefit to Bussone, but rather relates to Chimes DC receiving reimbursement from
the Plan for Holcomb’s salary and benefits (ECF No. 102 at 27-28.)

22

 

principal “wrongdoer.” Only a transferee of ill-gotten trust
assets may be held liable, and then only when the transferee
(assuming he has purchased for value) knew or should have
known of the existence of the trust and the circumstances
that rendered the transfer in breach of the trust.

Id. at 251. Therefore, based on the record before this Court, there is no remedy to be
obtained from Lampner and Bussone, and regardless of the Secretary’s timing in raising
these claims, this Court will not recognize them in the instant case.
IV. joint 8c Several Liability
In his motion, the Secretary also seeks judgment as a matter of law that the
Defendants are jointly and severally liable for compensating the Plan in specified
amounts for the violations. (ECF No. 341 at 3.)_ Under ERISA, breaching fiduciaries
are jointly and severally liable. See 29 U.S.C. § 1105(a)(2) (“In addition to any liability
which he may have under any other provisions of this part, a fiduciary with respect to
a plan shall be liable for a breach of fiduciary responsibility of another fiduciary with
respect to the same plan in the following circumstances . . . .”). The issues related to
liability and the amounts requested will be proceeding to trial, so it is premature to grant
this request at this time.| l
CONCLUSION
For the foregoing: reasons:

1. The Secretary of Labor’s Motion for Partial Summary judgment
Against Defendants Chimes District of Columbia, Inc., Chimes

j

23

 

lnternational, Ltd., Martin Lampner, and Albert Bussone (ECF No.
341) is GRANTED IN PART and DENIED IN PART.14

a. judgment as a matter of law that Chimes District of
Columbia, Inc. is the Plan Administrator and the named
fiduciary of the Plan is GRANTED.

b. judgment as a matter of law that Chimes International, Ltd.
is the Plan Administrator is GRANTED.

c. The remaining requests for judgment as a matter of law are
DENIED, specifically:
i. Chimes District of Columbia, Inc. is a de facto
fiduciary of the Plan;
ii. Chimes International is a defacto fiduciary of the Plan;
iii. Martin Lampner is a clefacto fiduciary of the Plan;
iv. Albert Bussone is a defacto fiduciary of the Plan;
v. l Chimes District of Columbia, Inc., Chimes

International, Ltd., Martin Lampner, and Albert
Bussone engaged in prohibited transactions in
violation of 29 U.S.C. § 1106(a)(1)(C) and (D) by
hiring and retaining FCE Benefits Administrator, Inc.
(FCE), Benefits Consulting Group (BCG), and jeffrey
Ramsey (Ramseyj as service providers of the Plan;

vi. Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner,15 and Albert
Bussone engaged in prohibited transactions in
violation of 29 U.S.C. § 1106(b)(1) by causing Marilyn
Ward to have the Plan pay Chimes District of

 

 

14

The Secretary’s duplicate request that the Court grant judgment as a matter of law that the
Chimes District of Columbia, Inc. Health and Welfare Plan (the Plan) is an employee welfare benefit
plan, as defined under 29 U.S.C. § 1002(1), and is governed by the Employee Retirement lncome Security
Act of 1974 (ERISA) was previously GRANTED on December 3, 2018. (EC_F No. 463 at jj 1.)

15 This Court notes that Martin Lampner was not named in Count Vl, which related to the
Holcomb reimbursements.

24

viii.

vii.

ix.

xi.

xii.

Columbia, Inc. $467,956 as a reimbursement for the
salary and benefits of Karen Holcomb;

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone are jointly and severally liable for
compensating the Plan in the amount of 8467,956;

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone engaged in prohibited transactions in
violation of 29 U.S.C. § 1106 (b)(3) by taking monetary
gifts from FCE and BCG in the amount of $769,450;

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone are jointly and severally liable to disgorge
profits in the amount $769,450, and for paying that

. amount to the Plan;

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone violated their duty of loyalty and prudence
under 29 U.S.C. 1104(a) to the Plan and its
participants by allowing FCE to engage in prohibited
transactions in violation of 29 U.S.C. 1106(b)(3)
through FCE’s collecting fees and commissions from
third parties in connection with FCE and the third
parties providing services to the Plan;

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone are jointly and severally liable for paying to
the Plan all fees and commissions that FCE received
in violation of 29 U.S.C. § 1106(b)(3);

Chimes District of Columbia, Inc., Chimes
International, Ltd., Martin Lampner, and Albert
Bussone violated their duties of prudence and loyalty
under 29 U.S.C. § 1104(a) to the Plan and its
participants by continuing to retain FCE, Ramsey,

25

and BCG as service providers of the Plan and by
failing to monitor properly the conduct and fees of
FCE, Ramsey, and BCG; and

xiii. Martin Lampner and Albert Bussone acted as knowing

participants in the fiduciary breaches and prohibited
transactions of Chimes District of Columbia, Inc. and
Chimes International, Ltd. through their participation
in the hiring and retaining of FCE, jeffrey Ramsey,
and BCG, and the related prohibited transactions of
FCE, jeffrey Ramsey, and BCG.

2. Cross-Motion for Summary judgment of Defendants Martin
Lampner and Albert Bussone (ECF No. 371) is GRANTED.

21.

judgment shall be entered in favor of Martin Lampner on
Counts I, II, III, and IV of the First Amended Complaint
(ECF No. 102), and against R. Alexander Acosta, Secretary
of Labor, with costs,

judgment shall be entered in favor of Albert Bussone on
Counts I, II, IH, IV, and VI of the First Amended Complaint
(ECF No. 102), and against R. Alexander Acosta, Secretary
of Labor, with costs,

3. Chimes Defendants’ Cross-Motion for Summary judgment (ECF
No. 375) is DENIED.

3..

Counts I, II, III, IV, V, and VI shall proceed to trial against
Chimes District of Columbia, Inc., Chimes lnternational,

l Ltd., and the Chimes District of Columbia, Inc. Health and

Welfare Plan and other remaining Defendants, but not
against Martin Lampner or Albert Bussone.

A separate Order follows.

Dated: December 10, 2018.

il

/aeaj~%’

Richard D. Bennett
United States District judge

26

